﻿
There is an awesome power that pervades this Hall and the universe. It is a power that instils courage in the weak and humility in the strong. It is the timeless compassion and mercy of that ultimate and unseen authority chat inspired universal existence. It is to that eternal authority that I now raise my voice in silent thanksgiving and gratitude, for the glorious opportunity to address this dignified audience for the first time of my presidency.
Let roe register my personal and my country's sincere congratulations to you, Sir, as President of this forty-third session. Your election is a testimony of your acknowledged ability and extensive diplomatic experience as representative of your friendly country, Argentina. We are assured that as you succeed the distinguished and dedicated Foreign Minister of the German Democratic Republic, Mr. Peter Florin, the work of this Assembly will be further enhanced.
Permit me also to pay warm tribute to the Secretary-General, Mr. Perez de Cuellar, who has shown tremendous courage in defending the Charter of the United Nations and unwavering tenacity in pursuing the Charter goals of peace and human dignity in all parts of the world. He will surely be remembered as the man who rescued the United Nations from imminent collapse in the face of impossible odds, and quickly transformed it into the most effective universal instrument for neutralizing international tensions and promoting social, political and human rights.
There was a time in human history when war was pursued as an affirmation of the strength, courage and honour of men and nations. For others, it was a mechanism for the gratification of personal or territorial ambitions. It produced with traumatic regularity an array of fearsome leaders throughout the centuries. This tale of devastation, carnage and ferocity is catalogued in the pages of history. Today, in our world of the late twentieth century, minor traumas still exist, blemishing the intellectual, artistic and technological achievements of our age. From Kampuchea to southern Africa, from Western Sahara to Central America, the history is painfully familiar, and while the justification may be refined or righteous, the prosecution of war still bears many of the hallmarks of conflicts of distant ages.
Yet, somehow, amid the chaos and devastation, man's ingenuity, underlying his constant struggle for survival, has established a mechanism for the resolution of the enduring problem of war - the United Nations. It has for over 40 years endeavoured to transform much of the energy of nations from actual and potential violence into discussion, debate, negotiation and peace.
For 27 years of my country's history. Sierra Leone has had the opportunity to participate in the intercourse among nations in this dignified arena. It has been out pride to do so in the expectation that our young Republic has a contribution to make within the scope of its capabilities. Today, I wish to restate and reaffirm my country's faith and commitment to our Organization and to those noble ideals that inspire its existence. 
I am a simple man, inbred with those traditional values of family, community, religion, liberty and freedom of conscience that nurtured me. My country, sierra Leone, so named after the lion-like configuration of its coastal mountains, has had a long relationship with the world. Situated almost inconspicuously in the bulge o£ Africa's west coast, it is a land of diversity moulded into a State and a nation in peace and harmony.
For 40 years, the United States and the Soviet Union, backed by massive nuclear and conventional arsenals, have faced each other across an ideological divide that has constantly threatened peace. The language that has fostered their interaction has occasionally been uncompromising. But somehow the balance of terror and mutually assured destruction has maintained a nervous peace and stability for four decades. Now, more than ever before, we have the opportunity for establishing appropriate and acceptable criteria, for a comprehensive and durable peace. The citizens of the world cannot forever depend on the threat of mutually assured destruction as a guarantee of peace, stability and an orderly world.
The recent series of remarkable successes achieved by the United Nations, especially in the mediation of major regional conflicts, and the generally improved climate of relations among Members of this Organization, particularly between the United States of America and the Soviet Union, provide a much needed departure from the gloom and tension that pervaded the international political climate over the last few years. We appreciate that this significant development has not occurred accidentally, but through the sincere and sustained collective efforts of all the members of the international community. While the significant achievements made recently are a fitting cause for celebration, they should be seen first and foremost as a catalyst for greater efforts at consolidating those gains and for the mobilization of resources to confront new problems.
We therefore urge that greater encouragement be given to the Secretary-General in his efforts to advance the progress already achieved in the resolution of the Iran-Iraq conflict. We appeal directly to Iran and Iraq to continue to show maximum good will and co-operation. It is hoped that nothing will be done by outside forces to disturb the delicate negotiations that are currently under way. The chaos and economic devastation this war has produced must be an object lesson, not only for the two combatants, but for all those who contemplate military force as a primary option.
The Jakarta informal meeting was one of the most significant diplomatic steps taken so far in the search for a resolution of the Kampuchean problem. For the first time ever it brought together most of the parties to the conflict, including Vietnam. It is important that the momentum created by those diplomatic initiatives should not be allowed to dissipate, and that even as this diplomatic momentum is maintained, the international community should continue to exert other pressures for the withdrawal of occupation troops from Kampuchea and allow the Kampuchean people to establish a government of their choice. As we renew out support for the coalition government of Democratic Kampuchea we commend China and the States members of the Association of South-East Asian Nations (ASEAN) for their unwavering dedication to the cause of lasting peace in the region.
The steady progress made so far in the withdrawal of foreign troops from Afghanistan is to be acknowledged and commended. The restoration of normality in that country should be facilitated by a deep and sincere commitment on the part of all parties in the region, to promote genuine national political reconciliation and rapid economic rehabilitation. Efforts should be made to remove any obstruction to the process of complete troop withdrawal.
In Western Sahara, the useful collaboration between the Secretary-General and the Secretary-General of the Organization of African Unity (OAU) constitutes a welcome and effective diplomatic effort, one which has sustained the momentum in the search for a durable settlement of that dispute. In the face of those developments, we express satisfaction at the improvement in relations among countries of the region, in the hope that this will be a significant contribution towards a resolution of the conflict. The fact must however be restated and reaffirmed that only a recognition of the endeavours and decisions of the United Nations will produce a durable foundation for peace.
We are gratified that in spite of the occasional difficulties with the implementation of specific aspects of the Arias Plan for the political stabilization of Central America, adherence to its general principles has brought noticeable order into political and diplomatic conduct in the region. I pay a tribute to all the leaders of the Contadora Group of countries, whose collective determination to bring peace and prosperity to that region enjoys my country's admiration and support.
Recent developments in southern Africa, leading to apartheid South Africa's uncharacteristic eagerness to facilitate Namibian independence, have been truly remarkable. While there are sufficient grounds for cynicism over South Africa's sudden apparent conversion to reason, our awareness of the delicate nature of the negotiations and the need for restrained commitment will limit us to merely extending deep gratitude to all parties who are currently working to bring about the early implementation of Security Council resolution 435 (1971)  
In marked contrast to the apparent signs of its flexibility over Namibian independence, the racist South African regime continues to resist pressures for the orderly transformation of South Africa into a genuine democracy. In its desperate attempt to maintain itself against overwhelming international rejection, this regime has intensified its aggression against neighbouring African States. In those circumstances, it is important that material assistance to the front-line States be intensified to strengthen their capacity to withstand and resist South Africa's aggression. 
We renew our support and admiration for the courage of Nelson Mandela, the fight for whose release from illegal imprisonment should continue to be a priority for all those with a conscience and a sense of justice. We also acknowledge the sacrifice and dedication of the freedom fighters, and the remarkable courage and dedication of Archbishop Desmond Tutu.
It is with a tremendous sense of hope that I express satisfaction and optimism that someday the very foundations of apartheid will be dashed to pieces. The signs ate potent. David Bruce is a young, white South African, a conscientious objector, gaoled for refusing to be drafted into the South African army, which is a racist military machine devoted to the defence of apartheid. Many like David Bruce, have registered their repugnance and resistance.
Recent attempts at resolving the Korean question, though significant, need to be further intensified. While we congratulate the two Koreas on their fortieth anniversary, we have great faith in the ability of their people to strive and overcome existing obstacles to the achievement of durable peace in the peninsula. The international community and, indeed, the United Nations have a responsibility to contribute to this effort and help release the enormous potential of the Korean people to contribute to the well-being of the world. The situation in the Arab territories occupied by Israel represents a disturbing contrast to the general climate of relaxation of tension in all parts of the world. The great and sustained impact of the intifada, or protests by the Palestinian people  in the face of continued repression, clearly underlines the high cost and futility of attempts to perpetuate an unjust situation.
It will be tragic if we fail to learn an important lesson that has emerged from the intifada - that the Palestine Liberation Organization (PLO) is indeed the authentic and sole representative of the Palestinian people and that to continue to pretend otherwise can only further complicate the suffering and the instability in the occupied lands.
We therefore see great merit in the convening, under the auspices of the United Nations, of an international conference on the Middle East, at which all parties involved, including the PLC, will participate on an equal footing. In the meantime, my country renews its support of the Palestinian people and to the leadership  f the PLO.
The diminishing of regional conflicts is only one of the many steps necessary to ensure a stable and peaceful world. Another important step is to ensure predictability in the relationship between the super-Powers. In this regard, we should acknowledge the leading role played by President Ronald Reagan of the United States of America and General Secretary Mikhail Gorbachev of the Soviet Union in fostering a climate of cordiality in the relations between their countries, particularly the recent signing of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - INF Treaty. We express the hope that the climate will be improved with further wide-ranging disarmament actions, particularly in the area of multilateral disarmament negotiations. 
The economic difficulties of the developing countries, particularly those in sub-Saharan Africa, continue to pose the most immediate challenge to the Organization and to the entire international community. Since the beginning of this decade, the economies of those countries have stumbled from one economic crisis to another, leaving behind them widespread human misery and damage to the foundations of those societies.
While it is noted that the international community has responded generously to emergency requirements, support for long-term development programmes has generally not been quite so impressive. Our efforts to mobilize our internal resources to address the economic difficulties facing us have been undermined by a host of intractable obstacles, among which are the steep and continuous decline in our export earnings, the shortage of appropriate human resources and a heavy debt burden. We are therefore encouraged that the Secretary-General has emphasized in his report that debt, trade and commodities and human resource development are three main areas in the economic field where the international community needs to act urgently. It is in that context that we acknowledge the important initiative taken by some creditor countries to cancel the debts of low-income developing countries, including Sierra Leone. It is also highly significant that leaders of the major industrial countries are now considering the possibility of debt cancellation as a serious idea. We hope that this climate of unprecedented consensus on the approaches to solving the debt problem will quickly lead to concrete action by the international community to lighten the debt burden of developing countries.
We would also welcome a review of World Bank and International Monetary Fund conditionalities to enable low-income countries to gain access to funds specially reserved for assistance to those countries by those institutions.
We also believe that there is an urgent need to create a climate of absolute understanding and trust among donor countries, the financial institutions and recipient countries in the area of implementation of economic reform programmes. This area has been a source of great and painful friction between the donor community on the one hand and the recipient countries on the other.
While the necessity for economic reform is widely accepted by developing countries, it has been observed that the reform process is a delicate activity that could cause great suffering in society and harm to the economy, particularly if it is pursued too vigorously without sufficient supporting measures. Indeed, some time ago, when my country adopted a wide-ranging reform programme agreed with the International Monetary Fund, we were forced to suspend its implementation when the mounting toll of human misery could no longer be justified. Many basic commodities became unaffordable to the ordinary members of society, as prices rocketed with the sudden removal of subsidies, exacerbated by a general wage freeze and a series of massive currency devaluations which left our currency greatly weakened. 
Reform of our economy continues to be a major national priority. The loss of financial support from the international financial institutions which followed our suspension of aspects of the original programme has however weakened our strength to pursue this priority. We therefore appeal particularly to the international institutions for understanding and support to enable us to carry out reforms in an orderly and effective manner.
It is appropriate at this juncture to express deep appreciation to friendly Governments whose bilateral assistance has helped to sustain us during our period of difficulty. In the same vein we acknowledge the important contribution of the various United Nations agencies including the United Nations Development Programme (UNDP), the Food and Agriculture Organization of the United Nations (FAO), the World Health Organization (WHO) and the United Nations Children's Fund (UNICEF). In particular our commitment to ensure the survival and healthy development of our children has drawn great strength from the efforts of UNICEF.
The purposes and principles of the United Nations, proclaimed in its Charter 43 years ago, set a high moral tone and the values and concepts enshrined in that Charter ate certainly enabling. As we understand it, the insistence of the Charter on encouraging respect for human rights and fundamental freedoms also implied a commitment by Governments to accept culpability, or at least moral responsibility, for violations of the human rights of their citizens, when the United Nations proclaimed its principles in the wake of the radioactive contamination of Hiroshima and Nagasaki, the torment, torture and guilt of that best forgotten era were still fresh in the minds of the founding fathers. Culpability may be moral, legal or religious, depending on one's cultural background and perception. It is an embarrassing fact, however, that some States which ate parties to the Charter and which have stringent laws to protect their own environment allow their citizens to effect toxic pollution on defenceless developing countries. If it is an offence for someone in one country to dispose of toxic wastes without adhering to stipulated legal guidelines or fulfilling mandatory requirements, it should be equally essential for the laws of that country to make it reprehensible for any adventurer to deposit such wastes in any other country of the world.
The magnitude and complexity of this problem demand effective supportive action by the countries of origin of toxic waste as well as by the international community collectively. The initiative by the United Nations Development Programme to draft a convention on trans-frontier movements of waste is a welcome response. We believe countries of origin of hazardous waste have an obligation to extend their domestic legislation on hazardous waste disposal to regulate the disposal of such wastes abroad.
It has been with profound joy and satisfaction that I have been able to take part in this session, and as I go back home to Sierra Leone I take with me a message of hope and optimism for the future of the human family, within the scope of the United Nations. Those who preceded us in the formative years of this Organization have spoken eloquently about two issues - peace and development. Those terms carry grave implications for ail men, for peace does not refer only to an absence of war neither does development refer only to the presence of material progress. They are central today in the interactions among States, as they have always been, and they hold the key to the solutions of many of the world's critical issues. Peace is the abiding desire of mankind the world over. It is a condition deeper in conception, interpretation and realization. The search for it has moved statesmen throughout history and produced agreements, pacts and treaties; equally so has the breach of it spawned a multitude of aggressions and violence that span generations.
For the small and weak nations of the third world the United Nations is the ultimate platform for the search for peace. It is the arena that enables the instincts and precludes the realization of the dreams of evil men. In a world of competing national interests and jealously guarded sovereignties only the platform of the United Nations can assure humanity of a credible and durable peace. Support for the Organization, therefore, must be total and devoid of the secret manipulations and routine subversions that have characterized its relationship with some of its Members.
The Organization's role in development - human and national - is equally critical. The calamities of hunger, drought, flood and social misery produce much the same threats to the human condition as war. The programmes of development initiated by the United Nations have been laudable ventures. They proclaim the common purpose and destiny of humanity in its constant search for peace, progress and concord. The achievement of those aims requires a collective sensitivity and the will and energies of nations to mobilize an agreed consensus on development. The United Nations still constitutes the universal platform for its achievement. 
While we deliberate the great issues of our day, let our hearts reach out to those members of our human community whose concerns we seek to articulate and realize. They need and deserve our attention in our collective search for an organized and beautiful world. Nowhere is that more vividly expressed at this moment than in the peaceful artistic and physical quest for excellence in Seoul, Republic of Korea. Those athletes individually and collectively have a common message - one human family linked in the search for peace and development. That is in sharp contrast to the terrorist, the drug addict, the hijacker, whose constant ambition is to frustrate the designs of noble men.
